Citation Nr: 0730689	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-06 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to June 
1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in February 2005, 
and a substantive appeal was received in March 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the local RO.  However, a January 2007 Report of Contact by 
the RO showed that this request was subsequently withdrawn.     

Further, the May 2004 rating decision also denied entitlement 
to service connection for an acquired psychiatric disability, 
and the veteran's notice of disagreement and substantive 
appeal indicated that he wished to also appeal this issue.  
However, a subsequent rating decision in July 2006 granted 
service connection for major depressive disorder with mood 
disorder.  Thus, as this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate 
status. 


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a March 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  Moreover, the March 2003 VCAA letter specifically 
requested that the veteran identify all hepatitis C risk 
factors applicable to him.  The appellant was also advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the March 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
May 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the March 2003 VCAA notice provided 
the appellant with notice of what type of information and 
evidence was needed to substantiate the claim for service 
connection.  Further, a March 2006 letter notified the 
appellant of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.  Thus, the requirements set forth in Dingess/Hartman 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records 
and a VA examination report.  The Board notes that the 
evidence of record indicates that the veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits.  Although the RO has not requested SSA records for 
the veteran, the Board finds no prejudice to the veteran in 
issuing a final decision with respect to the issue of 
hepatitis C as the record identifies that the veteran is 
receiving SSA benefits for mood disorders and; thus, the SSA 
records are not relevant to the issue on appeal.  See 
38 C.F.R. § 3.159(c)(2).  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in March 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
hepatitis C.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  Specifically, the veteran claims that he shared 
razors with other individuals and also received a tattoo 
while in service.  The veteran also claimed that he 
contracted hepatitis C from vaccinations given during basic 
training.  An April 1973 Report of Medical History showed 
that the veteran gave a history of contracting hepatitis in 
1960.  Further, a November 1973 medical history for dental 
treatment also showed that the veteran gave a history of 
hepatitis approximately six months prior.  Nevertheless, the 
April 1973 service examination prior to induction showed that 
the veteran's abdomen and viscera were evaluated as 
clinically normal.  In other words, the service examination 
was silent with respect to any findings of hepatitis C.  
Thus, the veteran is presumed to have been in sound condition 
at the time of entrance into active duty and; thus, the Board 
must address whether the veteran's hepatitis C manifested 
during service.  
  .  
Medical records are silent with respect to any diagnosis of 
hepatitis while in service.  Moreover, with the exception of 
a notation concerning a left ankle weakness, the veteran was 
evaluated as clinically normal at a May 1974 service 
examination prior to discharge.  Significantly, the May 1974 
service examination shows that the veteran did not have any 
tattoos.    

VA treatment records from March 2002 to January 2005 showed a 
diagnosis of and treatment for hepatitis C as well as 
substance abuse problems.  However, it is unclear from the 
medical evidence of record as to when the veteran was 
actually diagnosed with hepatitis C.  The veteran was 
afforded a VA examination in March 2004.  The claims file was 
sent to the examiner for review.  The examiner noted that the 
veteran had well-documented, long standing hepatitis C.  The 
examiner noted that the veteran shared razor blades while in 
service, but began IV drug abusing after service.  The 
examiner opined that it was not at least as likely as not 
that the veteran's hepatitis C was due to risk factors in 
service.  

Therefore, applying the facts in this case to the criteria 
set forth above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  Initially, the Board 
notes that the record of evidence does not show that the 
veteran was exposed to combat or that his military 
occupational specialty was in heath care; nor has the veteran 
claimed either of these situations.  Further, service medical 
records do not reflect that the veteran underwent a blood 
transfusion in service, and, again, the veteran has not 
claimed that a transfusion was administered.  With regard to 
the veteran's specific contentions that he used shared razors 
and that he underwent vaccinations, the veteran has not 
submitted any documentation to suggest that such incidents 
actually occurred during service, or that any such incidents 
caused his hepatitis C.  Moreover, the veteran's May 1974 
service examination prior to discharge does not show that the 
veteran had a tattoo.  Further, there is no other 
documentation of any in-service high risk activities.  
Importantly, a VA examiner found that it was not likely that 
the veteran's hepatitis C was due to risk factors during his 
service.  The Board accepts the medical finding that 
hepatitis C is typically an insidious process progressing at 
a slow rate without symptoms or physical signs during the 
first two decades after infection.  While acknowledging such 
a process, however, the evidence still does not show that the 
veteran's hepatitis C was due to incidents that occurred 
during service.  

Lastly, although the Board recognizes the veteran's belief 
that his hepatitis C is due to risk factors which occurred 
during service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

Therefore, service connection for hepatitis C is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


